Citation Nr: 0009451	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-35 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
dermatophytosis, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from September 1942 to 
February 1946, and from December 1950 to August 1967.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision by 
the RO.  

The case was remanded by the Board to the RO in May 1997 for 
further development to include obtaining a VA examination.  

During the pendency of the appeal, the RO issued an April 
1996 rating decision which increased the veteran's rating for 
service-connected dermatophytosis to 10 percent.  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased rating for 
dermatophytosis remains in appellate status.  


FINDING OF FACT

The medical evidence shows that the veteran's service-
connected dermatophytosis is productive of some exfoliation 
and itching and erythema over the plantar surface and dorsum 
of the feet; neither constant exudation or itching, extensive 
lesions nor marked disfigurement is demonstrated.  





CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 10 percent for the service-connected 
dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.118 
including Diagnostic Codes 7806, 7813 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disability.  

Historically, the Board notes that the veteran was originally 
granted service connection for dermatophytosis in a January 
1968 rating decision.  At that time, the veteran's service-
connected dermatophytosis was rated at a non-compensable 
level.  In a April 1996 rating decision, the rating for the 
veteran's service-connected dermatophytosis was increased to 
10 percent, effective on September 16, 1993.  

The veteran was afforded a VA medical examination in October 
1994.  At that time, the veteran complained of recurrent skin 
eruptions of the right lower leg and other areas, 
particularly when he rubs and scratches those areas.  
Dermatological examination revealed findings of dry scaly 
hyperkeratotic changes on both arms.  There were similar 
changes on the soles and sogginess and excoriation between 
the toes of both feet.  There was an erythematous, scaly, 
somewhat lichenified plaque on the right lower leg.  
Diagnosis was that of dermatophytosis of both feet and both 
palms with a lichen simplex chronicus of the right lower leg.  

Private treatment records from Jack V. Scott, M.D. indicate 
that the veteran was treated for typical athletes foot and a 
rash of the right leg and arm in September 1994 and for 
chronic fungal infection of the feet in September 1997.  

One of the veteran's private physician's, Nancy J. Astle, 
M.D., provided a statement regarding the veteran's skin 
disability.  Specifically, Dr. Astle indicated that the 
veteran had first presented to her office in August 1995 for 
an eruption which he stated that he had had on his feet and 
hands since service.  Dr. Astle reported that physical 
examination of the veteran revealed changes on the feet and 
hands consistent with a fungus infection of his toenails.  

Finally, the veteran was afforded a VA examination in June 
1999.  At that time, the veteran complained of constant 
itching and occasional blisters with some exudation.  The 
veteran denied any lesions in his groin or elsewhere on his 
body.  An examination of the feet showed erythema and scaling 
over the plantar surface of the feet, as well as the dorsum 
of the feet bilaterally.  The veteran had scale in a moccasin 
distribution.  Over his toenails he had distal tunneling 
hypertrophy.  He also had subungual debris and yellow 
discoloration noted.  There did not appear to be any tinea 
extending up his leg.  Examination of the fingers showed 
scaling in between the fingers, as well as on the palmar and 
dorsal surface of his hand.  The fingernails appeared to have 
some distal tunneling hypertrophy.  Otherwise, no significant 
findings were noted.  Diagnosis was that of tinea pedis, 
tinea manum, and onychomycosis.  Photographs taken of the 
veteran's feet and hands in conjunction with the examination 
did not show eruptions or lesions of the veteran's feet or 
hands.  

Currently, the veteran contends that his dermatophytosis is 
more disabling than is represented by the currently assigned 
10 percent rating.  The evaluation assigned for a service-
connected disability is established by comparing the 
manifestations indicated in the recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities.  
38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.31 (1999), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  The rating schedule provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.  The veteran's 
service-connected dermatophytosis is evaluated under 
Diagnostic Code 7813 under the provisions of 38 C.F.R. § 
4.118 (1999).  The rating criteria indicates that unless 
otherwise provided, rate codes 7807 through 7819 are rated as 
for eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  Therefore, 
dermatophytosis with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, warrants a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
constant exudation or itching, extensive lesions or marked 
disfigurement.  A 50 percent evaluation is assignable when 
there is ulceration, extensive exfoliation or crusting, and 
systemic or nervous manifestations, or the condition is 
exceptionally repugnant.  Diagnostic Code 7813.

The clinical evidence of record includes the veteran's 
complaints that he experiences constant itching and 
occasional blistering and exudation on his hands and feet.  
The physical findings reported following the VA examinations 
included tinea pedis, tinea manum, and onychomycosis.  In 
addition, the veteran exhibited erythema, hypertrophy and 
scaling of the hands and feet.  However, no constant lesions 
or eruptions were noted or documented in the outpatient 
treatment reports, the VA examinations, or photographs.  
These findings, in the Board's opinion, are reflective of a 
level of disablement which is consistent with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area, and therefore warrant the assignment of a 10 
percent rating for the service-connected dermatophytosis of 
the feet and hands.  The Board further notes that the record 
is negative for any clinical findings of ulceration, 
extensive exfoliation, crusting, systematic or nervous 
manifestations or exceptional repugnancy.  

The Board is mindful of Dr. Astle's letter indicating that 
the veteran first presented to her office in August 1995 for 
eruptions which he stated that he had had on his feet and 
hands since service.  However, Dr. Astle did not provide the 
actual medical records showing treatment for eruptions on the 
veteran's hands and feet or provide any information regarding 
the frequency or severity of such eruptions.  Rather, Dr. 
Astle noted changes of the feet and hands consistent with 
tinea pedis and thickening of the toenails, consistent with a 
fungus infection of the toenails.  

Consequently, the Board finds that the clinical 
manifestations do not include symptomatology which support 
the assignment of a rating of 30 percent for the veteran's 
service-connected dermatophytosis involving the feet and 
hands.  

Accordingly, the Board concludes that the schedular criteria 
for a rating in excess of 10 percent for service-connected 
dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991); 38 C.F.R. §§ 4.7, 4.118 including 
Diagnostic Codes 7806, 7813 (1999).  

The preponderance of the evidence is against the claim for an 
increased rating for dermatophytosis.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An increased rating for service-connected dermatophytosis is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

